689 S.E.2d 822 (2010)
In the Matter of Trent Edward WRIGHT.
No. S10Y0538.
Supreme Court of Georgia.
February 1, 2010.
Paula J. Frederick, General Counsel State Bar of Georgia, Jenny K. Mittelman, Asst. General Counsel State Bar of Georgia, Atlanta, for State Bar of Georgia.
Bryan, Cave, Powell & Goldstein, Raymond J. Burby IV, Atlanta, for Wright.
PER CURIAM.
This disciplinary matter is before the Court on Trent Edward Wright's petition for voluntary surrender of his license to practice law. Wright admits that while acting as closing attorney for a number of loans, he prepared documentation falsely showing that the loans were secured by a first lien position in property owned by the borrower, when in fact he knew that the borrower did not have clear title and that the lenders were not receiving a first lien position security interest. He also issued false title insurance opinions and policies in connection with these loans. He admits that by this conduct he has violated Rule 8.4(a)(4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The State Bar recommends that the Court accept the petition.
We have reviewed the record and agree to accept Wright's petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Trent Edward Wright be removed from the rolls of persons authorized to practice law in the State of Georgia. Wright is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.